UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4926



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LON T. MARTIN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CR-04-116)


Submitted:   April 27, 2005                   Decided:   May 25, 2005


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew P. Geary, Richmond, Virginia, for Appellant.      Paul J.
McNulty, United States Attorney, Elizabeth C. Wu, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lon T. Martin appeals his convictions for possession with

intent to distribute cocaine base in violation of 21 U.S.C. § 841

(2000), and possession of a firearm in furtherance of a drug

trafficking crime in violation of 18 U.S.C. § 924(c) (2000).

Martin asserts the district court erred in denying his motions to

suppress evidence obtained during his detention by police prior to

their execution of a search warrant at his residence.                Finding no

error, we affirm.

            We review the district court’s factual findings on a

suppression motion for clear error and its legal conclusions de

novo.     United States v. Grossman, 400 F.3d 212, 216 (4th Cir.

2005).     When a suppression motion has been denied, we review the

evidence in the light most favorable to the Government.                   United

States v. Perkins, 363 F.3d 317, 320 (4th Cir. 2004), cert. denied,

125 S. Ct. 867 (2005).

            Martin first contends the district court erred in ruling

that     officers   had   the    required       level   of     reasonable   and

particularized      suspicion    to   warrant     his   stop   and   detention.

However,    we   find   the   district    court    properly    determined   his

detention    was    reasonable    under    the    Fourth     Amendment.     See

Michigan v. Summers, 452 U.S. 692 (1981). Martin next contends the

evidence underlying the affidavit in support of the search warrant

was illegally seized, because he had a reasonable expectation of


                                      - 2 -
privacy in the trash located in cans situated on his property away

from the curb, and the trash collector had become a police agent.

Although Martin does not address the district court’s ruling that

even assuming the trash were illegally seized, a preponderance of

the evidence showed it would have been inevitably discovered

through lawful means, we conclude the district court did not err in

this ruling.       See Nix v. Williams, 467 U.S. 431 (1984).              Finally,

we   find   that    the    district     court    properly    rejected     Martin’s

staleness argument based on the four-day delay between issuance and

execution of the search warrant under the circumstances of this

case.   See United States v. Farmer, 370 F.3d 435 (4th Cir.), cert.

denied, 125 S. Ct. 676 (2004).

            Accordingly, the district court did not err when it

denied Martin’s motions to suppress.             We therefore affirm Martin’s

convictions and sentence.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       the   court   and     argument    would   not   aid   the

decisional process.



                                                                          AFFIRMED




                                        - 3 -